Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features cancelled from the claims:
the battery used to power the electric shutoff valve and the electrical connection to the furnace used to power the electric shutoff valve 
a thermometer positioned inside between the furnace and the housing must be shown or the feature(s) canceled from the claim(s).  
the resettable limit switch positioned inside the housing
No new matter should be entered. Please note that careful attention should be given with regards to avoiding any potential new matter issues upon any subsequent amendment to the drawings. Please note that per 37 CFR 1.83, “(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The title of the invention is not descriptive since an individual furnace valve is not explicitly claimed by the applicant.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Furnace Safety Valve System.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 8, 10-11, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkpatrick (US 5377909 A).
Regarding Claim 5, Kirkpatrick teaches a system for automatically shutting off gas flow to a furnace (Figure 1) comprising: 
a thermometer positioned inside a housing surrounding the furnace (Figure 1, temperature-sensitive limit switch 48 positioned inside housing 10); 
a resettable limit switch (Figure 1, assembly of 38’ and 40) in electrical communication with the thermometer (Figure 1, electrical connection of 48 and 40); 
an electric shutoff valve (Figure 1, 26) in electrical communication with the resettable limit switch (Figure 1, electrical connection of 26 and 48) and positioned inline between the furnace and a gas inlet (Figure 1, 26 disposed in between inlet of 28 and burner of furnace 24); 
wherein, when the thermometer reaches a predetermined temperature, the resettable limit switch actuates the electric shutoff valve thereby shutting off flow of the gas to the furnace (furnace shutoff disclosed in Column 6, lines 13-17, see also Abstract); and
wherein, the electric shutoff valve may only be re-opened by manually resetting the resettable limit switch (lockout by “logic means” requiring manual reset disclosed in Column 6, lines 65-68).
Regarding Claim 8, Kirkpatrick teaches wherein the electric shutoff valve is powered by an electrical connection to the furnace (Kirkpatrick Column 5, lines 21-24).
Regarding Claim 10, Kirkpatrick teaches wherein the resettable limit switch actuates the electric shutoff valve at temperatures at or above the predetermined temperature (Figure 1, 40 actuation of 26 via closing switch member 38 in response to opening of temperature switch 48).
Regarding Claim 11, Kirkpatrick teaches wherein the resettable limit switch actuates the electric shutoff valve at temperatures at or below the predetermined temperature (Figure 1, 40 actuation of 26 via opening switch member 38 in response to opening of temperature switch 48).
Regarding Claim 14, Kirkpatrick teaches wherein the resettable limit switch is positioned inside of the housing (Figure 1, 38’ and 40 positioned inside of housing 10).
Regarding Claim 15, Kirkpatrick teaches a method for automatically shutting off and manually re-opening gas flow to a furnace (Column 4, lines 24-27, see also Column 8, lines 4-5), the method comprising: 
measuring temperature with a thermometer positioned inside a housing surrounding the furnace (Column 4, lines 48-50, measuring of temperature conducted by Figure 1, 48 disclosed in Column 6, lines 5-8); 
detecting a predetermined temperature by a resettable limit switch in electrical communication with the thermometer (Figure 1, detection of 48 and 40 via step-down sensing line 56); 
shutting off gas flow to the furnace, when the predetermined temperature is detected, by closing an electric shut off valve in electrical communication with the resettable limit switch (Column 6, lines 13-17); and 
re-opening gas flow to the furnace only when the resettable limit switch is manually reset (lockout and manual reset disclosed in Figure 2, step 82, see also Column 8, lines 4-5).
Regarding Claim 17, Kirkpatrick teaches wherein the electric shutoff valve is powered by an electrical connection to the furnace (Column 5, lines 21-24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Strobel (US 2430373 A).
Regarding Claim 1, Kirkpatrick teaches a system for automatically shutting off gas flow to a furnace (Figure 1) comprising: 
an inlet for supplying a gas to the furnace (Figure 1, inlet of gas pipeline 28); 
a housing surrounding the furnace for insulating the furnace (Figure 1, furnace housing 10); 
a thermometer positioned inside between the furnace and the housing (Figure 1, 48); 
a resettable limit switch (Figure 1, assembly of 38’ and 40) in electrical communication with the thermometer (Figure 1, electrical connection of 48 and 40); 
an electric shutoff valve (Figure 1, 26) in electrical communication with the resettable limit switch (Figure 1, electrical connection of 26 and 48) and positioned inline between the furnace and a gas inlet (Figure 1, 26 disposed in between inlet of 28 and burner of furnace 24); and 
wherein, when the thermometer reaches a predetermined temperature, the resettable limit switch actuates the electric shutoff valve thereby shutting off flow of the gas to the furnace (furnace shutoff disclosed in Column 6, lines 13-17, see also Abstract); and
wherein, the electric shutoff valve may only be re-opened by manually resetting the resettable limit switch (lockout by “logic means” requiring manual reset disclosed in Column 6, lines 65-68).
Kirkpatrick does not teach wherein the furnace comprises a manual shutoff valve, positioned inline between the inlet and the electric shutoff valve, for manually shutting off gas flow to the furnace.
However, Strobel teaches a manual shutoff valve (Figure 2, manually operated valve 14) for a fuel burner (Figure 2, 10), positioned inline between the inlet and the electric shutoff valve (Figure 2, positioning inlet of pipeline 12 and electromagnetic valve 18), for manually shutting off gas flow to the furnace (manual opening of valve 14 disclosed in Column 4, lines 20-22).
In view of the teachings of Strobel, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the gas line of Kirkpatrick to include a manual shut-off valve disposed inline between the inlet and the electric shutoff valve to provide an additional means of controlling gas flow into the furnace environment, such that a user is able to shut off the gas flow in the event that use of the furnace is no longer required. 
Regarding Claim 3, Kirkpatrick in view of Strobel teaches wherein the electric shutoff valve is powered by an electrical connection to the furnace (Kirkpatrick Column 5, lines 21-24).
Regarding Claim 6, Kirkpatrick does not explicitly teach a manual shutoff valve positioned between the inlet and the electric shutoff valve.
However, Strobel teaches a manual shutoff valve (Figure 2, manually operated valve 14) positioned between the inlet and the electric shutoff valve (Figure 2, positioning inlet of pipeline 12 and electromagnetic valve 18).
In view of the teachings of Strobel, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the gas line of Kirkpatrick to include a manual shut-off valve disposed inline between the inlet and the electric shutoff valve to provide an additional means of controlling gas flow into the furnace environment, such that a user is able to regulate the gas flow in the event that use of the furnace is no longer required.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Strobel.
Regarding Claim 12, Kirkpatrick in view of Strobel does not explicitly teach wherein the resettable limit switch is positioned outside of the housing.
It would have been an obvious matter of design choice to position the resettable limit switch outside of the housing since the applicant has not disclosed that the positioning of the resettable limit switch solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations). Furthermore, one of ordinary skill in the art would be motivated to make this design choice in order to improve accessibility to the limit switch. 
Regarding Claim 13, Kirkpatrick in view of Strobel teaches wherein the resettable limit switch is attached to an outside surface of the housing.
It would have been an obvious matter of design choice to position  since the applicant has not disclosed that the positioning of the resettable limit switch solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations). Furthermore, one of ordinary skill in the art would be motivated to make this design choice in order to improve accessibility to the limit switch.
Claims 2, 4, 7, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkpatrick in view of Strobel and in further view of Cook (US 20060172238 A1).
Regarding Claim 2, Kirkpatrick in view of Strobel does not explicitly teach wherein the electric shutoff valve is powered by a battery. 
However, Cook teaches wherein the electric shutoff valve is powered by a battery (Figure 1, electrical connection of actuator valve 114 to battery 118 inside of control box 130, see also Paragraph 0010).
In view of the teachings of Cook, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the electric shutoff valve and logic means of Kirkpatrick, as modified by Strobel to be powered by a battery to implement a low-cost, readily available power source for the safety system, and ensure that the safety shutoff system may be operable during the event of a power failure.
Regarding Claim 4, Kirkpatrick in view of Strobel does not explicitly teach wherein the gas is selected from a group consisting of natural gas, liquid petroleum gas, petroleum, methane, kerosene, diesel, or oil.
However, Cook teaches wherein the gas is selected from a group consisting of natural gas (Paragraph 0007).
In view of the teachings of Cook, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the gas safety shutoff system of Kirkpatrick in view of Strobel to utilize natural gas to permit the furnace system to utilize a cheap, readily available source of fuel, allowing the system to be connected to the gas lines present in most modern homes. 
Regarding Claim 7, Kirkpatrick in view of Strobel does not explicitly teach wherein the electric shutoff valve is powered by a battery.
However, Cook teaches wherein the electric shutoff valve is powered by a battery (Figure 1, electrical connection of actuator valve 114 to battery 118 inside of control box 130, see also Paragraph 0010).
In view of the teachings of Cook, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the electric shutoff valve and logic means of Kirkpatrick, as modified by Strobel to be powered by a battery to implement a low-cost, readily available power source for the safety system, and ensure that the safety shutoff system may be operable during the event of a power failure.
Regarding Claim 9, Kirkpatrick in view of Strobel does not explicitly teach wherein the gas is selected from a group consisting of natural gas, liquid petroleum gas, petroleum, methane, kerosene, diesel, or oil.
However, Cook teaches wherein the gas is selected from a group consisting of natural gas (Paragraph 0007).
In view of the teachings of Cook, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the gas safety shutoff system of Kirkpatrick in view of Strobel to utilize natural gas to permit the furnace system to utilize a cheap, readily available source of fuel, allowing the system to be connected to the gas lines present in most modern homes. 
Regarding Claim 16, Kirkpatrick in view of Strobel does not explicitly teach wherein the electric shutoff valve is powered by a battery.
However, Cook teaches wherein the electric shutoff valve is powered by a battery (Figure 1, electrical connection of actuator valve 114 to battery 118 inside of control box 130, see also Paragraph 0010).
In view of the teachings of Cook, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the electric shutoff valve and logic means of Kirkpatrick, as modified by Strobel to be powered by a battery to implement a low-cost, readily available power source for the safety system, and ensure that the safety shutoff system may be operable during the event of a power failure.
Regarding Claim 18, Kirkpatrick in view of Strobel does not explicitly teach wherein the gas is selected from a group consisting of natural gas, liquid petroleum gas, petroleum, methane, kerosene, diesel, or oil. 
However, Cook teaches wherein the gas is selected from a group consisting of natural gas (Paragraph 0007).
In view of the teachings of Cook, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the gas safety shutoff system of Kirkpatrick in view of Strobel to utilize natural gas to permit the furnace system to utilize a cheap, readily available source of fuel, allowing the system to be connected to the gas lines present in most modern homes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762